DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “multiple openings” the recites “the opening”.  It is unclear which of the multiple openings are regarded as “the opening.  
Claim 1 also recites “an organic light-emitting diode”, and then later recites “multiple organic light emitting diodes”.  It is unclear if there are 1 organic light emitting.
diodes or multiple being claimed.  For purpose of examination, the claim will be interpreted to include “at least one” for both of these features. 

Claims 1-7 recite “A manufacturing method for flexible display panel”. It appears this should recite “A method for manufacturing a flexible display panel…”. Claims 1-7 should be corrected as well. 
Claim 6 recites “an organic light emitting diode”.  This feature lacks antecedent basis. 
Claim 3 is rejected. Claim 3 recites “a thin-film transistor”. This feature lacks antecedent basis. 
Dependent claims 2-7 are rejected as being based on a rejected base claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Document No. (201611005581.3),  (Deng U.S. Patent Application Publication No. 2018/0337332, hereafter Deng) used as translation in view of Choi (U.S. Patent Application Publication No. 2016/0260928). 

Regarding claim 1. 
Deng discloses: 
A manufacturing method for flexible display panel, comprising steps of: 
Forming an organic material layer(20) including multiple grooves on(20 having groove see fig. 4)  a flexible substrate(11) (20 on 11),; 
forming a thin-film transistor in each of the multiple grooves (fig. 1, 3 [0110], 32);
 forming a planarization layer(60) on the organic material layer and the multiple thin-film transistors(32);
forming  organic light-emitting diode([0006] and fig. 1, 3) in the  opening;
forming an encapsulation layer (80) on multiple organic light-emitting diodes and the pixel definition layer (80 covering all of the device, see fig. 8) . 
Deng does not disclose: 
Forming a pixel definition layer including multiple openings on the planarization layer;
in related art, Choi discloses: 
Choi
Forming a pixel definition layer(180, fig. 6) and including multiple openings;([0065]) disposed on the planarization layer(170),
Choi discloses that the pixel definition layer provides the benefit of defining the pixel areas on the substrate while providing insulation therebetween each pixel.  Thus, it would have been obvious to one having ordinary skill in the art, to include the pixel definition layer of Choi in the device of Deng for the obvious benefit of easing manufacture, making the device more dense and easing the complexity of the groove of the device of Deng. Thus, the features of claim 1 would have been obvious to one having ordinary skill in the art. 

Regarding claim 2. 
Deng discloses: 
The manufacturing method for flexible display panel  according to claim 1, wherein the multiple grooves are corresponding to the multiple openings respectively and each groove is opposite to a corresponding one of the multiple openings. (See fig. 1, 2-3. Modified Deng including the recited feature)


Regarding claim 5. 
Deng discloses all of the features of claim 1. 
Deng does not disclose:  
 The manufacturing method for flexible display panel according to claim 1, wherein with the step of forming an organic light-emitting diode and the organic light-emitting diode comprise the steps of: forming an anode that penetrates the planarization layer to contact with the thin film transistor in the opening; forming an organic light-emitting function layer  on the anode; and forming a cathode on the organic light-emitting function layer. 
In related art, Choi discloses
  forming an anode that penetrates the planarization layer to contact with the thin film electrode in the opening(210 contacting 160); forming an organic light-emitting function layer on the anode(220 on 210); and forming a cathode on the organic light-emitting function layer(230).Choi discloses that the recited features provide the benefit of allowing the device to made more durable.  [0008]. Thus, it would have been obvious to modify the device of Deng as taught by Choi for the obvious benefit taught by Choi. 

Regarding claim 6.
Deng discloses all of the features of claim 1. 
Deng does not disclose:  
The manufacturing method for flexible display panel according to claim 2, wherein the step of forming an organic light emitting diode in the opening comprises the steps of: forming an anode that penetrates the planarization layer to contact with the thin film transistor in the opening; forming an organic light-emitting function layer disposed on the anode; and a forming a cathode  on the organic light-emitting function layer. 
In related art, Choi discloses
Forming an anode that penetrates the planarization layer to contact with the thin-film transitor(210 contacting 160) in the opening; forming an organic light-emitting function layer on the anode(220 on 210); and forming a cathode on the organic light-emitting function layer(230).Choi discloses that the recited features provide the benefit of allowing the device to made more durable.  [0008]. Thus, it would have been obvious to modify the device of Deng as taught by Choi for the obvious benefit taught by Choi. 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Document No. (201611005581.3), copy provided by applicants with IDS filed 5/7/2019, (Deng U.S. Patent Application Publication No. 2018/0337332, hereafter Deng) used as translation in view of Choi (U.S. Patent Application Publication No. 2016/0260928) further in view of Hsu (U.S. Patent Application Publication No. 2015/0069335).

Regarding claim 7.
Deng discloses all of the features of claim 1. 
Deng does not disclose:  
 The manufacturing method for flexible display panel  according to claim 1, wherein before the step of forming an encapsulation layer on multiple organic light -emitting diodes and pixel definition layer, the method further  comprises the steps of: 
Forming multiple supporting bodies  on the pixel definition layer. 
 In related art, Hsu multiple supporting bodies(28) disposed on the pixel definition layer(25) and the encapsulation layer([0071] support bodies would be in Deng’s encapsulation layer), and as such, the support bodies would be formed prior to encapsulation.

Hsu discloses that the supporting bodies provide the benefit of supporting an enclosure lid, That is, the support bodies would provide the benefit of supporting the encapsulation of Deng, allowing for a more uniform distribution and better light emission from the pixel. Thus, the features of claim 7 would have been obvious to one having ordinary skill in the art. 

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent on rejected base claims and would be allowable if rewritten in independent form, and further amended to overcome the rejections under 35 USC §112(b) detailed above.
The following is the Examiner's Reasons for Allowance: 
the prior art fails to disclose and would not have rendered obvious: 

forming an active layer in the groove; forming a first insulation layer on the active layer; forming a gate electrode on the first insulation layer; forming a second insulation layer  on the gate electrode and the first insulation layer; forming a second metal layer  on the second insulation layer; forming an interlayer insulation layer  on the second insulation layer and the second metal layer; forming a source electrode and a drain electrode  that penetrates the interlayer insulation layer, the second insulation layer, and the first insulation layer to contact wit hteh active layer on the interlayer insulation layer, as recited in claims 3 and 4. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT G BACHNER/           Primary Examiner, Art Unit 2898